PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/865,004
Filing Date: 8 Jan 2018
Appellant(s): Theranos, Inc.



__________________
Hao Y. Tung
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on January 28, 2022 and corrected on May 9, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
 	Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Office action dated January 28, 2021, at page 7, para 10 regarding the phrase “said external face”). 	Claims 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (previously cited; US 2006/0027686) (hereinafter “Taylor”), Atkinson et al. (previously cited; US 2004/0029235) (hereinafter “Atkinson”), Phan et al. (previously cited; US 2011/0318728) (hereinafter “Phan”) and Yuan (previously cited; US 2010/0050749). 	Claims 43-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor et al. (previously cited; US 2006/0027686) (hereinafter “Taylor”), Atkinson et al. (previously cited; US 2004/0029235) (hereinafter “Atkinson”), Phan et al. (previously cited; US 2011/0318728) (hereinafter “Phan”), Yuan (previously cited; US 2010/0050749) and Pregibon et al. (previously cited, WO 2011/156432 A2) (hereinafter “Pregibon”).
 				WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.   	The rejection of Claims 40-48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  	Claims 40-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Except for the rejection of claim 43 (Office action dated January 28, 2021, at page 7, para. 10 regarding the phrase “said external face”).

 	(2) Response to Argument 	1. Appellant argues that Taylor et al. fails to teach multi-assay device (Appeal Brief at pages 11 to 13).  	In response to Appellants’ argument that Tayler et al. disclose a single-assay device because it has a single vessel and is not capable of performing multiple assays (Appeal Brief at page 12), the claims, as currently presented, do not require a device with a plurality of vessels. The device of Tayler et al. can be used for performing multiple assays even with a single vessel (i.e., different regions having different reagents within a single vessel). Moreover, as pointed by the Appellant (Appeal Brief at page 12), the device of Taylor et al. includes a plurality of sample preparation chambers. Thus, the device of Taylor et al. is viewed to be capable of facilitating multiple assays.  	2. Taylor et al. fails to teach contacting said mating socket with the sample handling system. 	In response to appellants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Taylor et al. is the primary reference and disclose the claimed vessel. The Office action (dated 01/28/2021) does not define the finger grips (287) of Taylor et al. as the mating socket, as contended by the Appellants. Rather, Phan is relied upon for disclosing the claimed mating socket and fluid handling system (Office action at pages 12 to 13). Phan discloses a fluid handling device (300, which includes a reaction layer) and a fluid processing apparatus (corresponds to the instant sample handling system) configured to fit into and removably mate with the fluid handling device. The mating features includes grooves, slits or slots. However, the Appellants do not refute the obviousness rationale used in the prior Office action (dated 01/28/2021) to modify the method of Taylor et al. with the reference of Phan.  	3. Taylor et al. fails to teach contacting a rigid exterior wall of the vessel with a sonicator (Appeal Brief at pages 14 to 18). 	Taylor et al. does disclose wherein the walls of the vessel that are in contact with the sonicator can be formed of flexible material (e.g., [0220]; FIG. 56), or rigid material (e.g., [0187] and [0204]; FIGS. 36-46). However, contrary to the Appellants’ assertion, nothing in Taylor et al. states/suggests that the flexible walls of the vessel shown in Figure 56 should not be modified with rigid walls. In fact, Taylor et al. disclose that there are some benefits to using rigid walls in place of flexible walls (e.g., eliminating the need to pressurize the vessel; [0204]). As to the Appellants’ argument that nothing in Taylor et al. suggests that the solid walls would work in the configuration of the vessel shown in Figures 51-54, in response, Taylor et al. disclose wherein the sonicator can be coupled to the walls of both configurations (i.e., a vessel with a flexible wall of FIG. 56, and a vessel with a rigid wall of FIG. 36). Thus, one of ordinary skill in the art would readily be able to utilize a sonicator with the solid wall of the modified vessel in the configuration shown in Figures 51-54. Moreover, nothing in Taylor et al. teaches away or discourages from employing rigid walls with the configuration of the vessel shown in Figures 51-54. Further, the Appellants do not refute the obviousness rationale used in the combination. 	4. A proper rejection has not been set forth under U.S.C. § 103. 	Appellants further argue that there is no rationale for combining the references of Taylor et al. and Atkinson (absent the use of hindsight). Appeal Brief at pages 18 to 19. In particular, Appellants argue that Atkinson is not a design that is compatible with the cartridge system of Taylor et al. (Appeal Brief at page 18).   	Atkinson, similar to Taylor et al., discloses a method of processing biological materials in a sample vessel. In particular, Atkinson was relied upon for disclosing a camera that can be used for reading barcodes on a sample vessel. Thus, the camera of Atkinson is compatible for use with the sample vessel of Taylor et al. Further, the Appellants do not refute the obviousness rationale used in the proposed combination. As such, the reference of Atkinson is pertinent to the claimed invention. 	Moreover, in response to appellants’ argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellants’ disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 	Appellants further argue that there is no rationale to make the combination when the proposed combination does not provide the alleged benefit (Appeal Brief at page 19).
 	Taylor et al. disclose wherein the vessel is transported to a location adjacent to the sonicator. Taylor et al. further disclose wherein after applying the ultrasonic energy to the sample, the sample is removed from the vessel. The reference of Phan is relied upon for disclosing the claimed mating socket and fluid handling system (Office action at pages 12 to 13). In particular, Phan discloses a fluid handling device (300, which includes a reaction layer) and a fluid processing apparatus (corresponds to the instant sample handling system) configured to fit into and removably mate with the fluid handling device. The mating features includes grooves, slits or slots. Phan further discloses the step of transporting the fluid handling device by said fluid processing apparatus (¶ [0042] and [0106]-[0107]; 12A of Phan). It should be noted that the claims do not require a specific process in which the fluid processing apparatus should transport the fluid handling device. Thus, since Phan discloses the step required by the claims, the combination meets the claimed step of transporting the vessel by the fluid handling system. In view of Phan, it would have been obvious to one of ordinary skill in the art at the time of the invention to have employed the fluid handling system and mating features of Phan with the vessel in the method of Taylor et al. for the purpose automatically transporting the vessel and handling the fluid sample in the vessel, as disclosed by Phan (see ¶ [0035], [0054]-[0055] and [0106]-[0107] of Phan). Further, doing so would have resulted in the simple substitution of one known sample handling means for another for the predictable result of transporting and handling the fluid sample in the vessel.  	 	Appellants further argue that the reference of Yuan is not a multi-assay device, and there is no rationale to combine if the proposed combination provides no advantage to the primary reference (Appeal Brief at page 20). 	In response, Yuan discloses a cartridge and an optical detector comprising a light source and an optical sensor. The optical detector is employed for detecting target analytes captured in a capturing device (Yuan at ¶ [0058]). Thus, the device of Yuan is fully capable of performing multi-assays. Moreover, the reference of Yuan is relied upon for disclosing a housing enclosing a cartridge containing a sample, a sonicator, a sample handling device coupled to a drive mechanism and a temperature control device. As such, one of ordinary skill in the art would have modified the method of Taylor et al. with Yuan for the purpose of constructing integrated, simpler and an aseptic device (i.e., in an enclosed housing). Further, the Appellants do not refute the obviousness rationale used in the proposed combination. As such, the reference of Yuan is pertinent to the claimed invention.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LIBAN M HASSAN/Primary Examiner, Art Unit 1799                                                                                                                                                                                                        
Conferees:
/MICHAEL A MARCHESCHI/Supervisory Patent Examiner, Art Unit 1799 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.